Citation Nr: 1422483	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability (BHL).

2.  Entitlement to a disability evaluation in excess of 10 percent for bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to November 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently returned to the RO in St. Petersburg, Florida.

At the outset, the Board notes that service connection for BHL was denied in an April 2002 rating decision that was not appealed. 

In June 2010 the Veteran filed to reopen his previously denied BHL claim.  This request was denied in the above-referenced October 2010 rating decision.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to this issue.

During the pendency of this appeal, additional evidence in the form of service department personnel records was received.  As will be discussed in greater detail below, because these service personnel records were in existence but unattained at the time of the prior final rating decision, because they are relevant to the Veteran's BHL claim, and because enough information was provided by the Veteran for these records to be requested prior to his last final denial, the provisions of 38 C.F.R. § 3.156(c)  are for application, and reconsideration of the Veteran's original claim for service connection claim for BHL, received by VA in February 2001 is warranted.

In rendering the decision below, the Board has reviewed the Veteran's electronic claims files in addition to his paper claims files.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's BHL originated during his active service.

2.  The Veteran is in receipt of the schedular maximum 10 percent disability rating for service-connected otitis externa.


CONCLUSIONS OF LAW

1.  BHL was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a rating in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6210 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

BHL Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board notes that during the pendency of this appeal, VA revised 38 C.F.R. § 3.156(c) which addresses the submission of additional service department records in support of a claim for compensation that was previously-denied in a final decision.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) [as codified at 38 C.F.R. § 3.156(c) (2011)]. 

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1)  provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the "new and material" evidence requirements in 38 C.F.R. § 3.156(a) , noted above.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c) (3) (2013). 

38 C.F.R. § 3.156(c) (1) does not apply to records that VA could not have obtained when it originally decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services records Research Center, or from any other official source.  38 C.F.R. § 3.156(c) (2).

During the pendency of this appeal, additional evidence in the form of service department personnel records were received, verifying the Veteran's military occupation as a radarman.  These records are certainly relevant to the Veteran's service-connection claim for BHL, as they add support to his lay assertions that he experienced in-service acoustic trauma.  The records were also clearly in existence prior to the RO's original denial of the Veteran's BHL claim in April 2002.  Notably, the RO stated in April 2002 that review of the evidence of record failed to show that the Veteran was exposed to any acoustic trauma or unusual levels of military noise exposure, and his military duty as a "radioman" was not an occupation that would be expected to come in contact with routine hazardous noise.

The Board believes that there was in fact sufficient information of record at the time of the RO's April 2002 decision for VA to have at the very least requested records from the Veteran's service department in an attempt to verify his contentions that his military occupation contributed to his hearing loss.  Because relevant service personnel records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c)  are for application, and reconsideration of the claim for service connection BHL is warranted without the submission of "new and material" evidence. 

The Board will accordingly discuss the issue on its merits.

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for BHL because this disability is related to service.  

At the outset, the Board notes that VA examination reports establish that the Veteran currently has a BHL disability as defined by VA regulations.

The Veteran contends that BHL is a result of being stationed on the bridge of a ship where he was exposed to the noises of guns and depth charges; he also had a headset on constantly that provided noise continuously to his ears.

Service records show that his military occupation specialty (MOS) was radarman, and his last duty assignment was aboard the U.S.S. R.H. Dickson.

The Veteran was afforded VA examinations in March 2002 in which he complained of decreased hearing; bilateral high frequency sensorineural hearing loss with characteristic noise exposure pattern was diagnosed.  VA examiner L.H. opined that configuration of the Veteran's audiogram was consistent with a history of noise exposure; since the Veteran did not report any occupational or recreational noise exposure, the hearing loss was as likely as not due to his military noise exposure and not to the otitis externa.  VA examiner J.W. opined that hearing loss was likely secondary to noise exposure although he could not discern from the Veteran's history where that noise exposure occurred; it was as likely as not that the hearing loss was related to his military noise exposure given the poor history of noise exposure.  VA examiner J.W. stated that the Veteran did have other areas of noise exposure in the past including use of motorboat and moving his grass, although he claimed to have used hearing protection; again, the sensorineural hearing loss was as likely as not related to his military noise exposure.

A VA consultation note in April 2011 showed that the Veteran complained of hearing loss for many years and reported the aforementioned in-service incident in which his right ear was punctured in an attempt to clean it with a metal rod with a cotton tip on the end.  The VA examiner diagnosed right mixed hearing loss: conductive portion likely due to previous ear injury, and bilateral sensorineural hearing loss: likely due to age and previous noise exposure. 

The Board finds that the Veteran is competent to state that he had noise exposure in service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board also finds that the aforementioned competent, credible, and uncontroverted medical opinions of record assert a relationship between the Veteran's noise exposure during active duty and his BHL.  

The Board has found the Veteran to be credible.  His assertions are at least in part corroborated by service records, confirming that he was a radarman aboard Navy ships.  Although service treatment records do not establish the presence of a chronic disability, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that BHL is etiologically related to the Veteran's active service. 

It is the responsibility of the agency of original jurisdiction to assign an effective date for the award of service-connection in the first instance.  The Board wishes to make clear that the provisions of 38 C.F.R. § 3.156(c) (3) are applicable in this case, and that an award made based on additionally-submitted service records that were in existence at the time of a previous denial, but were not obtained, is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the regulation.

Increased Rating Claim

As a preliminary matter, the Board notes that in the instant case, the Veteran's claim for an increased rating is a "downstream" issue.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required, because the purpose that the notice was intended to serve has been fulfilled.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2. 

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Separate ratings for distinct periods of time, based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Chronic otitis externa is specifically included as a disability under the schedular rating criteria, and is rated according to Diagnostic Code 6210.  A maximum rating of 10 percent is assignable for chronic otitis externa with swelling, dry, and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. 4.87.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran's otitis externa is rated as 10 percent disabling under Diagnostic Code 6210.  This is the maximum evaluation under that diagnostic code. 

Historically, the Veteran was granted service connection for otitis externa in a January 1958 rating decision with an evaluation of 10 percent, effective November 2, 1957.  The Veteran filed the instant appeal for an increased rating in June 2010.

In response to his claim the Veteran was afforded a VA examination in August 2010 in which he reported progressive pain, difficulty in chewing food, denied discharge but had some pruritus, and used medication to treat his condition.  Physical examination of the left ear showed no deformity, tissue loss, edema, scaling, discharge, or tenderness; right ear showed tenderness to touch and on movement, tympanic membrane was distorted, auditory canal had no sign of infection or inflammation, and there was no discharge. 

VA treatment records also show complaints of right ear pain, pain with chewing, pressure in the right ear, swelling of the ear canals and ear infections when trying to use hearing aids.

The Veteran was afforded a VA examination in September 2011 in which he reported not recalling the last time he was treated for otitis externa.  He reported that he put vinegar and alcohol in his ears to self-treat and prevent infections.  Physical examinations were normal.

The Veteran was also afforded a VA examination in May 2012 in which physical examinations were normal.

The Veteran is competent to report his symptoms and although the Board has considered the lay evidence, the criteria of Diagnostic Code 6210 pertaining to chronic otitis externa contemplate symptoms to include swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Diagnostic Code 6210 does not provide for a rating higher than 10 percent for any reason but recognizes the chronic nature of the impairment.  The maximum rating available under Diagnostic Code 6210 has been assigned. 

The Board has reviewed the lay and medical evidence of record and finds that evidence does not support a rating in excess of 10 percent for otitis externa.  The evidence does not show findings that would warrant a higher rating in excess of 10 percent under other, potentially alternative, diagnostic codes pertaining to ear disabilities.  

The Veteran's otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or neoplasm of the ear.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207 and 6208.  38 C.F.R. § 4.87. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A rating higher than 10 percent for otitis externa is not warranted. 

Other Considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected otitis externa.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's otitis externa is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Specifically, the Veteran's disability is manifested by some pruritus (itching), pain, right ear tenderness, and complaints of pressure and swelling of the ear canals.  In short, there is nothing exceptional or unusual about the Veteran's otitis externa disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability due to service-connected disability (TDIU); either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board does not find that Rice is applicable.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an evaluation in excess of 10 percent for bilateral otitis externa is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


